[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT E-Z AUTO RENTAL'S MOTION FOR SUMMARY JUDGMENT
This is a personal injury case arising out of an automobile collision. The plaintiffs claim that on January 1, 1996 at approximately 5:23 p.m., Juan Orta was operating his vehicle on Sherman Avenue in New Haven, Connecticut when a vehicle owned by the defendant E-Z Auto Rental and operated by the defendant Angel Rivera, made a left hand turn into the path of the plaintiff's vehicle causing a collision.
E-Z Auto Rental has moved for summary judgment claiming that at the time of the collision, the vehicle that had been leased to Angel Rivera was a stolen vehicle being driven by an unknown operator. The file reflects that the vehicle was reported stolen to the New Haven Police Department at 6:00 on January 1, 1996. E-Z Auto Rental claims that on those facts there is no cause of action against them either on a theory of agency or pursuant to General Statutes § 14-154a (liability of lessor of leased vehicle).
In their original complaint, the plaintiffs did not allege that Angel Rivera was operating the vehicle at the time of the accident. On November 18, 1998, however, the plaintiffs filed a Substitute Complaint that alleges that Angel Rivera was the operator at the time of the accident.
Based on the present state of the pleadings, the question of whether the E-Z Auto Rental vehicle was being operated by Angel Rivera (the lessee) or was a stolen vehicle being operated by an unauthorized driver is a question of material fact. Accordingly, summary judgment must be denied.
So ordered at New Haven, Connecticut this 14th day of December, 1998.
Devlin, J. CT Page 14896